Citation Nr: 1217284	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of cervical strain to include arthritis.  

2.  Entitlement to service connection for the residuals of right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida.

In January 2009, the Veteran presented testimony at a hearing conducted at the St. Petersburg RO before a Decision Review Officer (DRO).  In August 2010, the Veteran presented testimony at a personal hearing also conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

In July 2011, the Board sought a medical expert opinion on the matters on appeal, which was obtained in August 2011.  38 C.F.R. § 20.901(a).  In September 2011, VA provided the Veteran with a copy of the August 2011 Veterans Health Administration (VHA) opinion and informed him that he had 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903(a).

In October 2011, the Veteran responded that he was submitting a copy of the needle examination which the August 2011 VHA opinion indicated was not of record.  Attached were April 2004 and February 2008 private records from Dr. G.J.D.  The Veteran stated that he was satisfied with the findings of the medical opinion unit.  However, on the accompanying medical opinion response form, the Veteran checked the box stating that he wanted to remand his case to the AOJ for review of the new evidence.  

The Board concludes that a remand for consideration of the evidence submitted by the Veteran is not necessary.  In his regard, the April 2004 record was previously associated with the claims file and is duplicative.  The February 2008 record is new and pertains solely to the issue of entitlement to service connection for the residuals of cervical strain to include arthritis, which the Board is granting.  The only remaining new evidence that the RO has not considered is the August 2011 VHA opinion.  As explained in Padgett v. Nicholson, 19 Vet. App. 133 (2005), the Board has the authority to consider a VHA opinion in the first instance.  Since the information the Veteran submitted is either duplicative or does not pertain to the claim for the residuals of right shoulder tendonitis, the only purpose of the remand would be for the RO to consider the August 2011 VHA opinion in the first instance, which is not required.  Padgett, 19 Vet. App. at 143-144.  Accordingly, the Board will proceed without remanding for initial RO consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The residuals of cervical strain to include arthritis have been shown to be causally or etiologically related to the Veteran's military service.

3.  The residuals of right shoulder tendonitis have not been shown to be causally or etiologically related to the Veteran's military service.






CONCLUSIONS OF LAW

1.  The residuals of cervical strain to include arthritis were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The residuals of right shoulder tendonitis were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Because the claim for entitlement to service connection for the residuals of cervical strain to include arthritis is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

With regard to the claim for service connection for the residuals of right shoulder tendonitis, the Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2004.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2004.  In this case, the fact that the notice did not address either the relevant rating criteria or effective date provisions was harmless error because service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In August 2011, a VHA opinion was obtained.  38 C.F.R. § 20.901(a).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VHA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The VHA opinion was written by an expert on the matters at issue, a physiatrist, who specifically addressed the questions posed by the Board and cited to studies to support her conclusions.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a December 2005 SOC (statement of the case) and an April 2009 SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for the residuals of cervical strain to include arthritis but not for the residuals of right shoulder tendonitis.  

The Veteran's military occupational specialty (MOS) for the duration of his 20 years of service was imagery interpreter, which involved leaning or hunching over a table all day looking at film through microscopes and handheld equipment.  The Veteran asserts that his current cervical disability is the result of repeatedly leaning over while performing his MOS as well as injuries he sustained playing sports during service.  He also testified that regularly throwing a softball during service led to his current right shoulder disability.  

The Veteran testified that although he had neck pain frequently during service, he only sought treatment once following a racquetball injury.  Instead, he self medicated by taking Ibuprofen until he separated from service and his symptoms increased.  The Veteran stated that his fingers started tingling in 1991 but he did not seek treatment until 1994.  He added that when he plays softball currently, he has the same symptoms that he had during service.  The Board finds the Veteran's contentions that he has experienced cervical and right shoulder pain since service to the present to be both competent and credible.

The service treatment records contain an August 1979 record which indicated neck pain for two to three weeks that occurred after playing racquetball.  The assessment was strain.  A December 1980 record reflected that the Veteran's right shoulder had been hurting since last summer from playing softball.  The assessment was tendonitis.  An April 1986 record noted right shoulder pain after physical activity.  In summary, there is evidence of neck strain and right shoulder tendonitis and pain during service.  

The first post service showing of a cervical disability was approximately five years after separation and the first showing of right shoulder tendonitis was approximately 15 after separation.  A September 1989 VA examination report was absent for cervical or right shoulder complaints.  A November 1994 VA radiographic report of the cervical spine reflected bilateral radicular encroachment.  An April 2004 private treatment record contained a diagnosis of right shoulder tendonitis.  Additional records from that point forward show treatment for recurrent neck pain due to cervical disc disease (DD) and degenerative joint disease (DJD) with complaints of intermittent symptoms of numbness and tingling in the hands, as well as right shoulder pain due to DJD.  

The Board observes that there are two private positive opinions relating the Veteran's current symptomatology to his military service.  However, neither opinion is adequate upon which to base a determination.  In the course of an April 2004 neurological examination, a private physician, Dr. G.J.D. opined that the circumstances of the Veteran's service "certainly [ ] could cause him [a] neck strain type of situation, at this point it is somewhat difficult to correlate his symptoms entirely..."  However, the use of the word "could," as in this case, makes the doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Thus, the April 2004 opinion is insufficient in and of itself to base a grant of service connection for a cervical disability.

A July 2004 statement from the Veteran's private treating physician, Dr. M.T.P., reflected that he had been treating the Veteran for the past two years for his neck and shoulder conditions.  Dr. M.T.P. stated that in review of the Veteran's condition and the records available to him, he believed that "it is as likely as not that these medical conditions are related to his time spent on active duty in the United States military."  He did not provide a rationale for that opinion, however.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Accordingly, because Dr. M.T.P. did not provide a rationale for his opinion and such is not otherwise apparent in his report, his opinion is not adequate upon which to base a determination.  

In March 2009, a VA examiner opined that the Veteran's cervical DD and DJD, as well as right shoulder DJD, are less likely as not caused by service.  The examiner stated that he was unable to make a direct connection because no chronic neck condition was noted in the service or within twelve months of leaving the service.  With regard to the right shoulder, the examiner stated that there was no documentation of treatment for the right shoulder within twelve months of leaving the service.  The examiner did not take into consideration, however, the Veteran's credible statements regarding his in-service symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Because the Board has found the Veteran's contentions that he experienced cervical and right shoulder pain throughout service and currently to be competent and credible, a request was made for a VHA opinion that considered the Veteran's statements in determining the presence or absence of a nexus to service.  With regard to the claim for a cervical disability, the August 2011 VHA examiner opined that the Veteran's cervical spondylosis/DDD/DJD was not caused by but as likely as not was aggravated by activities of military service.  The examiner continued that the baseline manifestations which are due to the effects of nonservice-connected disease or injury are 70 percent, a combination of non-military trauma and genetics.  The increased manifestations which, in the examiner's opinion, are proximately due to military service based on medical considerations then would be 30 percent.  

In reaching her conclusions, the examiner reviewed research which indicated that certain occupations are more likely to be associated with cervical pain, that degenerative changes in the spine are common, and that neck pain is likely to improve over time.  The examiner stated that it is reasonable to assume any symptoms related to activities of military service would resolve over time.  As noted, a minority of patients, even patients with symptomatic disc disease continue to have symptoms.  The examiner noted the Veteran's in-service treatment, accepted his reports of continual cervical pain, and noted that he had post-service treatment for his neck.  However, she cited a study to support her conclusion that subjective reports of pain do not necessarily imply that there was actual or ongoing tissue damage.  The examiner summarized that the Veteran had trauma during and after military service.  Additionally, the processing of aging is associated with the signs and symptoms of cervical spondylosis.  

The Board concludes that there is sufficient evidence to grant the claim for the residuals of cervical strain to include arthritis.  Despite the examiner's conclusion that the Veteran's cervical spondylosis/DDD/DJD was not caused by his military service, she did opine that his cervical disability as likely as not was aggravated by his military service.  Her reasoning seemed to be based on her estimations that a portion of the Veteran's disability could be attributed to genetics and other non-military factors, while a portion could be related to his activities of military service.  Although the question at issue is not aggravation, the Board concludes that under the facts of this case, it seems clear that the examiner meant to attribute part of the Veteran's current cervical disability to his military service.  The Board acknowledges that it could remand the case for another VA opinion that provides a more detailed discussion regarding the reasons why the Veteran's cervical disability is related to his service; however, given that the examiner has discussed the Veteran's in-service symptomatology in relation to the diagnoses and given that the opinion is favorable to the claim, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's cervical disability is related to his military service.  Therefore, remand is not necessary here to obtain another medical opinion to decide the claim as the VHA opinion is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for the residuals of cervical strain to include arthritis is granted.

Turning to the claim for shoulder tendonitis, the VHA examiner opined that the Veteran's medical record and medical literature does not support a condition of ongoing right shoulder tendonitis caused by activities of military service.  Therefore, she concluded that the Veteran's condition of the right shoulder described as tendonitis was not caused by or aggravated by activities of military service.  

The Board finds this opinion probative.  In rendering her conclusion, the examiner noted the Veteran's in-service treatment and accepted his report that he has experienced right shoulder pain on a continual basis.  However, she again noted that perceived pain does not reflect actual tissue damage.  The examiner further supported her conclusions by citing literature which supports recovery from shoulder tendonitis.  In the study referenced, the median duration of shoulder tendonitis in a cross sectional sample of industrial and service workers was in the order of ten months, an estimate that was most likely biased towards too high a value.  Therefore, even after considering the Veteran's competent and credible reports of experiencing continual shoulder pain since service, the examiner noted that pain does not necessarily reflect tissue damage and concluded that his in-service shoulder tendonitis likely resolved.  The Board observes that this is supported by the other medical evidence of record reflecting that the first post-service diagnosis of right shoulder tendonitis was in 2004, 15 years after the Veteran's separation from service, which indicates that his in-service right shoulder tendonitis resolved.  Thus the Board finds this opinion highly persuasive.

In conclusion, the most probative and persuasive evidence does not indicate that the Veteran currently has a right shoulder disability that is related to his in-service right shoulder tendonitis.  Once again, the Board acknowledges the Veteran's competent and credible reports of experiencing right shoulder pain continuously since service.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, right shoulder tendonitis is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, although the Veteran is competent and credible to report that he experienced right shoulder pain, he is not competent to offer a diagnosis or provide an opinion as to the etiology of any current right shoulder disability.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of any current right shoulder disability.  As such, service connection for the residuals of right shoulder tendonitis must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for the residuals of cervical strain to include arthritis is granted.  

Entitlement to service connection for the residuals of right shoulder tendonitis is denied.




____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


